Appellate Case: 21-3185        Document: 010110616045    Date Filed: 12/08/2021    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 8, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 21-3185
                                                   (D.C. No. 5:19-CR-40081-TC-1)
 ANTONIO SHANNON DONOVAN                                      (D. Kan.)
 BROWN,

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, MORITZ, and EID, Circuit Judges.
                   _________________________________

       Antonio Brown has appealed from his sentence despite the appeal waiver in

 his plea agreement. The government now moves to enforce that waiver under United

 States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam). Brown,

 through counsel, has filed an opposition. For the reasons explained below, we will

 grant the government’s motion and dismiss this appeal.

       A grand jury indicted Brown in August 2019 for various drug- and gun-related

 offenses. In May 2021, Brown signed an agreement to plead guilty to a one-count

 superseding information, charging him with using a communication facility to further

       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3185      Document: 010110616045        Date Filed: 12/08/2021    Page: 2



 a felony controlled-substance offense, in violation of 21 U.S.C. § 843(b). In

 exchange, the government agreed to dismiss the indictment. See Mot. for Enf’t of

 Appeal Waiver (“Motion”), Attach. A ¶ 5(a). The government also agreed to

 recommend a four-year prison sentence, id. ¶ 5(c), although that is the statutory

 maximum, id. ¶ 1. The plea agreement warned Brown that the actual sentence

 imposed was entirely up to the district court and “he will not be permitted to

 withdraw his guilty plea” if the district court “imposes a sentence with which he does

 not agree.” Id. ¶¶ 6, 8. Finally, as relevant here, Brown agreed to waive his appeal

 rights:

                 The defendant knowingly and voluntarily waives any right
                 to appeal or collaterally attack any matter in connection
                 with this prosecution, his conviction, or the components of
                 the sentence to be imposed herein . . . . [T]he defendant
                 waives the right to appeal the sentence imposed in this
                 case, except to the extent, if any, the Court departs
                 upwards from the sentencing Guideline range that the
                 Court determines to be applicable.

 Id. ¶ 10.

           At the change-of-plea hearing, the district court conducted a thorough colloquy

 with Brown, confirming that:

                he could receive a sentence of up to four years;

                the court was not bound by any sentencing recommendation;

                disappointment with the sentence imposed was not a basis for

                 withdrawing the plea;




                                              2
Appellate Case: 21-3185    Document: 010110616045         Date Filed: 12/08/2021      Page: 3



              he was giving up his appeal rights other than as stated in the plea

               agreement; and

              he “had the opportunity to fully and sufficiently discuss with [his]

               lawyer the impact that waiver . . . may have in [his] ability to

               subsequently challenge any sentence imposed by [the] court,” Motion,

               Attach. B (“Change-of-Plea Tr.”) at 30–31.

 The court also obtained Brown’s admission that he committed the acts underlying the

 criminal charge. The court therefore found that Brown intelligently and voluntarily

 waived his rights, and it accepted the plea agreement.

       In between the change-of-plea hearing and the sentencing hearing, Brown

 moved to withdraw his plea, received new counsel, reconsidered, abandoned his

 motion to withdraw, and went forward with sentencing. At the sentencing hearing,

 the district court noted that the recommended sentence under the Sentencing

 Guidelines would have been “quite significant[ly]” higher than four years but for that

 being the statutory maximum. Motion, Attach. C at 20. But the court could not

 sentence him to more than four years, so that became the Guidelines recommendation

 by default.

       The district court imposed the four-year maximum sentence, as recommended.

 Brown then filed a timely notice of appeal, prompting the government to file the

 motion now at issue.

       1. Our first question when faced with a motion to enforce an appeal waiver is

 “whether the disputed appeal falls within the scope of the waiver.” Hahn, 359 F.3d
                                             3
Appellate Case: 21-3185      Document: 010110616045     Date Filed: 12/08/2021     Page: 4



 at 1325. Brown does not argue otherwise, nor do we see a viable argument. The

 appeal waiver explicitly embraces the sentence imposed, and the only exception (for

 an above-Guidelines sentence) does not apply.

       2. We next ask “whether the defendant knowingly and voluntarily waived his

 appellate rights.” Id. Brown has three arguments here.

       First, Brown claims “duress” because “his children were in foster care . . . .

 He believed his guilty plea would result in a sentence which would allow him to be

 released in time to prevent their adoption.” Def. Resp. to Mot. to Enforce Appeal

 Waiver (“Response”) at 4 & n.1. Brown acknowledges these facts are “not a part of

 the record.” Id. at 4 n.1

       This appears to be an attack on his guilty plea generally, not on the appeal

 waiver, but “if the defendant did not voluntarily enter into the agreement, the

 appellate waiver subsumed in the agreement also cannot stand.” United States v.

 Rollings, 751 F.3d 1183, 1189 (10th Cir. 2014). Even so, Brown does not ask to be

 excused from his plea agreement (a course he abandoned below), but only from the

 appeal waiver, showing that he wishes to attack the length of his sentence.

       We reiterate that the plea agreement and the district court repeatedly warned

 Brown that the sentence was in the court’s discretion and dissatisfaction with the

 court’s eventual decision was not a basis to withdraw the plea. Moreover, Brown

 knew that the government would recommend the four-year maximum sentence. And

 we find one exchange between the court and Brown, although in the context of

 establishing competency, to be equally relevant to duress:

                                            4
Appellate Case: 21-3185    Document: 010110616045        Date Filed: 12/08/2021    Page: 5



              THE COURT: If I were to ask you whether you believe
              you are mentally competent to enter into a significant
              agreement that will affect you the rest of your life, what
              would your answer be?

              THE DEFENDANT: Yes.

 Change-of-Plea Tr. at 9–10. We thus reject Brown’s duress argument.

       Second, Brown notes that he signed the plea agreement on “the day of the

 [change-of-plea] hearing,” so he “would argue that this is evidence that 21 months

 into his case, he had only one day to consider the actual written plea agreement and

 the consequences thereof.” Response at 5. But “[d]efendant bears the burden of

 demonstrating [his] waiver was not knowing and voluntary.” United States v.

 Ibarra-Coronel, 517 F.3d 1218, 1222 (10th Cir. 2008). The equivocal phrasing and

 conditionality of this argument (he “would argue that this is evidence” that “he had

 only one day to consider the actual written plea agreement”) does not satisfy that

 burden.

       Third, Brown says “that while he understood that there was an appeal waiver,

 he did not understand the full scope of that waiver and the impact it would have later

 in the proceedings.” Id. at 6. But he does not explain how the appeal waiver, as

 written, fails to convey its scope. Nor does he say that he failed to discuss the waiver

 with his attorney. That would be contrary to his change-of-plea testimony anyway.

 Cf. Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court

 [at a change-of-plea hearing] carry a strong presumption of verity. The subsequent




                                            5
Appellate Case: 21-3185      Document: 010110616045        Date Filed: 12/08/2021        Page: 6



 presentation of conclusory allegations unsupported by specifics is subject to

 summary dismissal . . . .”).

          We therefore reject Brown’s arguments that he unknowingly or involuntarily

 waived his appeal rights.

          3. Last, we ask “whether enforcing the waiver would result in a miscarriage of

 justice.” Hahn, 359 F.3d at 1325. In this context, “miscarriage of justice” means one

 of four things: (1) “the district court relied on an impermissible factor such as race”;

 (2) the defendant’s attorney rendered ineffective assistance “in connection with the

 negotiation of the waiver”; (3) “the sentence exceeds the statutory maximum”; or

 (4) the waiver represents an error that seriously affects the fairness, integrity, or

 public reputation of judicial proceedings. Id. at 1327 (internal quotation marks

 omitted).

          Brown’s only miscarriage-of-justice argument is that “he was not given the

 opportunity to assert his innocence.” Response at 7. Brown is incorrect. He had the

 opportunity to go to trial. He chose to plead guilty instead. Also, he confirmed to

 the district court that he committed the conduct underlying the criminal charge, so we

 may summarily disregard his new, unsupported claim of innocence. See Blackledge,

 supra.




                                              6
Appellate Case: 21-3185   Document: 010110616045       Date Filed: 12/08/2021   Page: 7



       In sum, we find this appeal falls within Brown’s appeal waiver and that no

 Hahn factor counsels against enforcement of the waiver. We therefore grant the

 government’s motion and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




                                          7